                 Case
               Case    19-4155, Document
                    1:19-cr-00561-LAP    55, 03/12/2020,
                                      Document   61 Filed2800574,
                                                          03/12/20Page1
                                                                    Pageof11of 1
                                                                                             N.Y.S.D. Case #
                                                                                             19-cr-0561(LAP)




MANDATE
                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT

            At a Stated Term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
     in the City of New York, on the 18th day of February, two thousand twenty.

     Before:        John M. Walker, Jr.,
                    Barrington D. Parker,
                    Susan L. Carney,
                          Circuit Judges.
     ________________________________
                                                                                              Mar 12 2020
      United States of America,
                                                      ORDER
                   Respondent,
                                                      Docket No. 19-4155
      v.

      Steven Donziger,

                   Defendant-Appellant.

      _______________________________

     UPON DUE CONSIDERATION of Steven Donziger’s appeal under Rule 9(a) of the Federal
     Rules of Appellate Procedure of the order of the United States District Court for the Southern
     District of New York (Preska, J.) denying his request to modify his release conditions primarily
     to eliminate home confinement, we have found no clear error in the District Court’s decision.
     Accordingly, we AFFIRM its order.


                                                         FOR THE COURT:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 03/12/2020
